Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art (APA) in of view of Cho et al., US 2016/0126304.
Regarding claim 1, APA (fig. 1 and related text) teaches an organic light-emitting display panel, comprising: a display region (10); a periphery region (20); a substrate (30); a plurality of sub-pixel regions in the display region; a cathode (1), wherein an input end of the cathode extends to the periphery region (fig. 1); an auxiliary cathode (2), wherein the auxiliary cathode comprises at least one first metal wire disposed to extend along a first direction and at least one second metal wire disposed to extend along a second direction (fig. 1); and wherein the first metal wire is disposed every m rows of the sub-pixel regions, the second metal wire is disposed every n columns of the sub-pixel regions, and both m and n are positive integers; a plurality of contact holes, wherein the cathode is electrically connected to the auxiliary cathode by the contact holes (fig. 1); wherein each of the sub-pixel regions corresponds to at least one contact holes (3, fig. 1).
APA does not teach a size of the contact holes corresponding to the sub-pixel regions adjacent to a center of the display region is greater than a size of the contact holes corresponding to the sub-pixel regions adjacent to the periphery region.
Cho teaches (figs. 2-3B and related text) a size of the contact holes (CNT) corresponding to the sub-pixel regions (PA) adjacent to a center (PAcenter) of the display region (10) is greater than a size of the contact holes (CNT) corresponding to the sub-pixel regions adjacent to the periphery region (PAedge, [0060]) to reduce brightness deviations [0052].
APA and Cho are analogous art because they both are directed a display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify APA with Cho because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify APA to include a size of the contact holes corresponding to the sub-pixel regions adjacent to a center of the display region is greater than a size of the contact holes corresponding to the sub-pixel regions adjacent to the periphery region as taught by Cho to reduce brightness deviations [0052].
  Regarding claim 2, APA as modified by Cho teaches the one contact holes (CNT) are defined in the sub-pixel regions (Cho, PA, fig. 1). 
 Regarding claim 3, APA as modified by Cho teaches distances between center points of each two contact holes, adjacent to each other and corresponding to the same first metal wire, are same (Cho, fig. 2).
Regarding claim 4, APA as modified by Cho teaches the contact holes are polygonal (fig. 1, APA, Cho fig. 2).  
Regarding claim 5, APA as modified by Cho teaches material of wires of the auxiliary cathode is a conductive metal material [0002].
Regarding claim 6, APA as modified by Cho teaches a plurality of top-gate organic light-emitting diodes (OLEDs, fig. 4 Cho) disposed on each sub-pixel regions (Cho, [0039]).  
Regarding claim 7, APA as modified by Cho teaches the cathode is a transparent electrode (230, Cho, [0079]).
Regarding claim 8, APA teaches (fig. 1 and related text) an organic light-emitting display panel, comprising: a display region (10); a periphery region (20); a substrate (30); a plurality of sub-pixel regions defined in the display region; a cathode (1), wherein an input end of the cathode extends to the periphery region (fig. 1); an auxiliary cathode (2); and a plurality of contact holes (3), wherein the cathode is electrically connected to the auxiliary cathode by the contact holes (fig. 1); wherein each of the sub-pixel regions corresponds to at least one contact holes (fig. 1).
 APA does not teach a size of the contact holes corresponding to the sub-pixel regions adjacent to a center of the display region is greater than a size of the contact holes corresponding to the sub-pixel regions adjacent to the periphery region.
Cho teaches (figs. 2-3B and related text) a size of the contact holes (CNT) corresponding to the sub-pixel regions (PA) adjacent to a center (PAcenter) of the display region (10) is greater than a size of the contact holes (CNT) corresponding to the sub-pixel regions adjacent to the periphery region (PAedge, [0060]) to reduce brightness deviations [0052].
APA and Cho are analogous art because they both are directed a display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify APA with Cho because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify APA to include a size of the contact holes corresponding to the sub-pixel regions adjacent to a center of the display region is greater than a size of the contact holes corresponding to the sub-pixel regions adjacent to the periphery region as taught by Cho to reduce brightness deviations [0052].
Regarding claim 9, APA as modified by Cho teaches the auxiliary cathode comprises at least one first metal wire disposed to extend along a first direction (fig. 1, APA).  
Regarding claim 10, APA as modified by Cho teaches the auxiliary cathode (2) comprises at least one second metal wire disposed to extend along a second direction (APA, fig. 1).  
Regarding claim 11, APA as modified by Cho teaches the first metal wire is disposed every m rows of the sub-pixel regions, the second metal wire is disposed every n columns of the sub-pixel regions, and both m and n are positive integers (APA, fig. 1).  
Regarding claim 12, APA as modified by Cho teaches the contact holes (Cho, CNT fig. 2) are defined in the sub-pixel regions (Cho, PA fig. 2).
Regarding claim 13, APA as modified by Cho teaches distances between center points of each two contact holes, adjacent to each other and corresponding to the same first metal wire, are same (Cho, fig. 2).  
Regarding claim 14, APA as modified by Cho teaches the contact holes (CNT, Cho. Fig. 2) are polygonal (Cho, fig. 2).  
Regarding claim 15, APA as modified by Cho teaches the auxiliary cathode is a conductive metal material (APA, [0002]).
Regarding claim 16, APA as modified by Cho teaches a plurality of top-gate organic light-emitting diodes (OLEDs, fig. 4 Cho) disposed on each sub-pixel regions (Cho, [0039]). 
 Regarding claim 17, APA as modified by Cho teaches the cathode ([0042], note ELVSS is applied to the cathode) is a transparent electrode (230, Cho, [0079]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811